Title: To George Washington from Timothy Pickering, 27 July 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War Office July 27. 1795.
          
          By the time this reaches Mount Vernon, you will have received the memorial of the philadelphia meeting against the treaty with Great Britain.
          I attended as a spectator, to see the mode of proceeding and to make an estimate of the number present. The memorial, I suppose, will be presented to you as expressive of the sense of the citizens of Philadelphia, the Northern Liberties and the District of Southwark, at a general and numerous meeting. Nothing can be more false than this representation. The meeting was neither general nor numerous. From the opinions of some as expressed a little before business began, I conclude the numbers will be estimated at about a thousand: I should state them at 1500 at the extreme, of whom probably one third were spectators and Frenchmen. Of the remaining two thirds, judging from their appearance, I should venture to say that at least one fourth or one third had never read the treaty. Supposing the meeting thus reduced to six or seven hundred, there were not probably two hundred whom the Chief Justice McKean would deem qualified to serve on a jury to judge of a common act of assembly after it had been explained by the lawyers and defined in his own charge. Yet these few men, with a mixed company still less qualified, or totally unqualified, are impudently brought forward by their leaders to express the sense of the great city of Philadelphia! To declare the meaning and effect of a long and intricate treaty—intricate from the objects it embraces, utterly beyond the knowledge of the mass of the small meeting of citizens who pronounced upon its merits! and this without the least explanation or discussion!
          The men who mounted the stage as the leading actors in this ridiculous farce were the Chairman, Dr Shippen—Mr Swanwick—F. Muhlenberg, speaker of the house of representatives of the U. States, Blair McClenachgan, the noted Colo. Barker, Colo. William Coats an insignificant justice in the northern liberties and two or three more whom I did not know after the business had begun, Mr Dallas Charles Pettit, & the Chief Justice mounted the Stage. The treaty was afterward burnt with insults towards the British Minister and Consul, by doing it before their houses. I understand that Blair McClenachgan headed this mob,

the remnant of the meeting. I have not time to add, but that I am most respectfully sir your obt servt
          
            T. Pickering
          
        